                  Case: 1:19-cv-01509 Document #: 24 Filed: 07/09/19 Page 1 of 2 PageID #:94


AO 440 (Rev. 05/00) Summons in a Civil Action



                                           NI                                   OURT



                                                                                                               CASE
METRO CARDlOVASCULAR CONSULTANTS,
LTD., individually and as the representatives of a
class of similarly situated persons and entities
                                                           CASE NUMBER:            I: 19-cv-0 1509
                                V.                         ASSIGNED JUDGE:
                                                                                   Hon. John Robert Blakey
NEW LASER SCIENTIFIC, LLC; NEW                             DESIGNATED
LASER SCIENTIFIC, INC.; and KELLY
O'CONNOR
                                                           MAGISTRATEJUDGE:        Hon. Sunil R. Harjani


                    TO: (Name and address of Defendant)

                 NEW LASER SCIENTIFIC, INC.
                 C/O REGISTERED AGENT
                 KELLY F OCONNOR
                 2504 CRANSTON DR
                 ESCONDIDO CA 92025

          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTTFF'S ATTORNEY (nameand address)

                 James C. Vlahakis
                 Sulaiman Law Group, Ltd.
                 2500 South Highland Avenue, Suite 200
                 Lombard, IL 60148


                                                                               21
an answer to the complaint which is herewith served upon you,       ________ days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK

             r�t/J.N�
     (By) DEPUTY CLERK
                                                                                   June 12, 2019

                                                                                   DATE
                   Case: 1:19-cv-01509 Document #: 24 Filed: 07/09/19 Page 2 of 2 PageID #:94

AO 440 (Rev 05/00) �,                   .. " , in a Civil Artinn
                                                                 RETURN OF SERVICE
                                                                                            DATE
          Service of the Summons and complaint was made by me11>                            07/01/2019
NAME OF SERVER (PRJNT)                                                                      TITLE
Danny Arredondo                                                                             San Diego County Registerd Process Server 3146
  Check one box below to indicate appropriate method ofservice

          □   Served personally upon the defendant. Place where served:




          IX Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and
             discretion then residing therein.
              Name of person with whom the summons and complaint were left:                               Jane Doe. Cohabitant identified as R.A.'s sister.
                                                                                                          Description: F /W 5'5" 150 Brown/Brown
          □   Returned unexecuted:




          □   Other (specify):




                                                             STATEMENT OF SERVICE FEES
TRAVEL                                                   SERVICES
                                                     I


                                                               DECLARATION OF SERVER

                     I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          coot,ioed io •            ,          " aod s,a,,m,        '"\.."�'" Fm is tre, )�                         ect   .
                           :;;�; ,;��:

          Executed on __________
                                        Date                                                   '\J
                                                               -:;;:;;:;l!�-C.::..;t�--..,_'--_:-_-_...
                                                               -:;
                                                              �Server                                          -
                                                                                                                    )=---------------
                                                                                                     �;..i....,_/ -==�


                                            4364 Bonita Road #258, Bonita, CA 91902
                                           Address ofSer\ler
   Served Summons & Complaint on female occupant identifying herself as Registered Agent Kelly O'Conner's sister.
   Name refused.

   Metro Cardio Vascular Consultants v New Laser Scientific, Inc. 1 :19-cv-01509




(I) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
